 


AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of February 10, 2010
 
among
 
Duckwall-Alco Stores, Inc.,
 
as the Borrower,
 
Bank of America, N.A.
 
as Administrative Agent, Collateral Agent, Swing Line Lender
 
and
 
L/C Issuer,
 
and
 
The Other Lenders Party Hereto
 
Wells Fargo Retail Finance, LLC,
 
as Documentation Agent
 
Banc of America Securities LLC
Wells Fargo Retail Finance, LLC
As Joint Lead Arrangers and Joint Bookrunners
 
 


TABLE OF CONTENTS
Section
 
Page
Article I. DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
45
1.03
Accounting Terms.
45
1.04
Rounding
46
1.05
Times of Day
46
1.06
Letter of Credit Amounts
46
Article II. the REvolving CREDIT COMMITMENTS and Credit Extensions
46
2.01
Revolving Credit Loans; Reserves
46
2.02
Reserved.
47
2.03
Borrowings, Conversions and Continuations of Loans.
47
2.04
Letters of Credit.
49
2.05
Swing Line Loans.
58
2.06
Prepayments.
61
2.07
Termination or Reduction of Revolving Credit Commitments.
62
2.08
Repayment of Loans.
63
2.09
Interest.
63
2.1
Fees
63
2.11
Computation of Interest and Fees.
64
2.12
Evidence of Debt.
64
2.13
Payments Generally.
65
2.14
Sharing of Payments by Lenders.
66
2.15
Settlement Amongst Lenders
67
2.16
Increase in Revolving Credit Commitments.
68
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
69
3.01
Taxes.
69
3.02
Illegality
71
3.03
Inability to Determine Rates
72
3.04
Increased Costs; Reserves on LIBO Rate Loans.
72
3.05
Compensation for Losses
74
3.06
Mitigation Obligations; Replacement of Lenders.
74
3.07
Survival
75
Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
75
4.01
Conditions of Initial Credit Extension
75
4.02
Conditions to all Credit Extensions
78
Article V. REPRESENTATIONS AND WARRANTIES
79
5.01
Existence, Qualification and Power
79
5.02
Authorization; No Contravention
79
5.03
Governmental Authorization; Other Consents
79
5.04
Binding Effect
80
5.05
Financial Statements; No Material Adverse Effect.
80
5.06
Litigation
80
5.07
No Default
80
5.08
Ownership of Property; Liens.
81
5.09
Environmental Compliance
81
5.1
Insurance
82
5.11
Taxes
82
5.12
ERISA Compliance.
82
5.13
Subsidiaries; Equity Interests
83
5.14
Margin Regulations; Investment Company Act.
83
5.15
Disclosure
84
5.16
Compliance with Laws
84
5.17
Intellectual Property; Licenses, Etc.
84
5.18
Labor Matters
84
5.19
Security Documents
85
5.2
Solvency
85
5.21
Deposit Accounts; Credit Card Arrangements.
85
5.22
Brokers.
85
5.23
Customer and Trade Relations.
86
5.24
Material Contracts.
86
5.25
Casualty.
86
Article VI. AFFIRMATIVE COVENANTS
86
6.01
Financial Statements
86
6.02
Certificates; Other Information
87
6.03
Notices
89
6.04
Payment of Obligations.
90
6.05
Preservation of Existence, Etc.
91
6.06
Maintenance of Properties
91
6.07
Maintenance of Insurance
91
6.08
Compliance with Laws
92
6.09
Books and Records; Accountants.
92
6.1
Inspection Rights.
93
6.11
Use of Proceeds.
93
6.12
Additional Loan Parties.
93
6.13
Cash Management.
94
6.14
Information Regarding the Collateral.
95
6.15
Physical Inventories.
96
6.16
Environmental Laws.
97
6.17
Further Assurances.
97
6.18
Compliance with Terms of Leaseholds.
97
6.19
Material Contracts.
98
Article VII. NEGATIVE COVENANTS
98
7.01
Liens
98
7.02
Investments
98
7.03
Indebtedness.
98
7.04
Fundamental Changes
99
7.05
Dispositions.
99
7.06
Restricted Payments.
99
7.07
Prepayments of Indebtedness.
100
7.08
Change in Nature of Business.
100
7.09
Transactions with Affiliates
100
7.1
Burdensome Agreements
100
7.11
Use of Proceeds
100
7.12
Amendment of Material Documents.
101
7.13
Corporate Name; Fiscal Year.
101
7.14
Deposit Accounts; Credit Card Processors.
101
7.15
Excess Availability.
101
7.16
Store Openings or Closings.
101
Article VIII. EVENTS OF DEFAULT AND REMEDIES
 
102
8.01
Events of Default
102
8.02
Remedies Upon Event of Default
105
8.03
Application of Funds
105
Article IX. ADMINISTRATIVE AGENT
107
9.01
Appointment and Authority.
107
9.02
Rights as a Lender
107
9.03
Exculpatory Provisions
108
9.04
Reliance by Agents.
109
9.05
Delegation of Duties
109
9.06
Resignation of Agents
109
9.07
Non-Reliance on Administrative Agent and Other Lenders
110
9.08
No Other Duties, Etc.
110
9.09
Administrative Agent May File Proofs of Claim
111
9.1
Collateral and Guaranty Matters
111
9.11
Notice of Transfer
112
9.12
Reports and Financial Statements
112
9.13
Agency for Perfection.
113
9.14
Indemnification of Agents
113
9.15
Relation among Lenders.
113
Article X. MISCELLANEOUS
113
10.01
Amendments, Etc.
113
10.02
Notices; Effectiveness; Electronic Communications.
115
10.03
No Waiver; Cumulative Remedies
117
10.04
Expenses; Indemnity; Damage Waiver.
117
10.05
Payments Set Aside
119
10.06
Successors and Assigns.
119
10.07
Treatment of Certain Information; Confidentiality
123
10.08
Right of Setoff
124
10.09
Interest Rate Limitation
124
10.1
Counterparts; Integration; Effectiveness
124
10.11
Survival
125
10.12
Severability
125
10.13
Replacement of Lenders
125
10.14
Governing Law; Jurisdiction; Etc.
126
10.15
Waiver of Jury Trial
127
10.16
No Advisory or Fiduciary Responsibility.
127
10.17
USA PATRIOT Act Notice
128
10.18
Time of the Essence
128
10.19
Press Releases
128
10.2
Additional Waivers.
129
10.21
No Strict Construction
129
10.22
Attachments
129
10.23
Amendment and Restatement
129
SIGNATURES
S - 1


SCHEDULES
 
2.01                      Revolving Credit Commitments and Applicable
Percentages
2.04                      Existing Letters of Credit
5.01                      Borrower Organizational Information
5.05                      Supplement to Interim Financial Statements
5.08(b)(1)                      Owned Real Estate
5.08(b)(2)                      Leased Real Estate
5.10                      Insurance
5.13                      Subsidiaries; Other Equity Investments; Equity
Interests in the Borrower
5.18                      Collective Bargaining Agreements
5.21(a)                                DDAs
5.21(b)                                Credit Card Arrangements
5.24                      Material Contracts
6.02                      Financial and Collateral Reporting
7.01                      Existing Liens
7.02                      Existing Investments
7.03                      Existing Indebtedness
10.02                      Administrative Agent’s Office; Certain Addresses for
Notices
 
 
EXHIBITS
 
Form of
 
A-1           Revolving Credit Loan Notice
B           Swing Line Loan Notice
C-1           Revolving Credit Note
C-2           Swing Line Note
D           Assignment and Assumption
E           Customs Broker Agreement
F           Joinder Agreement
G           Borrowing Base Certificate
H           DDA Notification
I           Credit Card Notification


AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 10, 2010, among
 
Duckwall-Alco Stores, Inc., a Kansas corporation (the “Borrower”),
 
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”),
 
Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer; and
 
Wells Fargo Retail Finance, LLC, as Documentation Agent.
 
WHEREAS, the Borrower, Bank of America, N.A. and Wells Fargo Retail Finance, LLC
are party to that certain Amended and Restated Credit Agreement dated as of
January 18, 2008 by and among the Borrower, the other Borrowers party thereto,
the Lenders party thereto, Bank of America, N.A. as Administrative Agent and
Collateral Agent for the Lenders, and Wells Fargo Retail Finance, LLC, as
Documentation Agent (as amended and in effect, the “Existing Credit Agreement”);
and
 
WHEREAS, the Borrower has requested that the Agents and the Lenders amend the
Existing Credit Agreement to provide, among other things, an increase in the
Revolving Credit Loan Ceiling (as defined in the Existing Credit Agreement) and
to extend the Maturity Date, and the Agents and the Lenders have indicated their
willingness to so amend the Existing Credit Agreement on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Credit
Agreement shall be amended and restated in its entirety to read as follows and
as set forth in the Security Agreement (as hereafter defined):
 
ARTICLE I.                                
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms»
 
.  As used in this Agreement, the following terms shall have the meanings set
forth below:
 
“ACH” means automated clearing house transfers.
 
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.
 
“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.
 
“Additional Commitment Lender” shall have the meaning provided in Section
2.16(c).
 
“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1%)) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.
 
“Adjustment Date” means the first day of each Fiscal Quarter, commencing [August
__, 2010].
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.
 
“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.
 
“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.
 
“Agreement” means this Credit Agreement.
 
“Applicable Margin” means:
 
(a) From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below, unless the Average
Daily Uncapped Excess Availability requirements for Level II (or lower) have not
been satisfied, in which event the Applicable Margin shall be set at Level
III.  In no event shall the Applicable Margin be set at Level I prior to the
first Adjustment Date (even if the Average Daily Uncapped Excess Availability
requirements for Level I have been satisfied) provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
of an Event of Default, the Administrative Agent may, and at the direction of
the Required Lenders shall, immediately increase the Applicable Margin to that
set forth in Level III (even if the Average Daily Uncapped Excess Availability
requirements for a different Level have been met) and interest shall accrue at
the Default Rate; and
 
(b) From and after the first Adjustment Date, the Applicable Margin shall be
determined from the following pricing grid based upon the Average Daily Uncapped
Excess Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided, however, that notwithstanding anything to the
contrary set forth herein, upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable Margin to that set forth in Level III (even
if the Average Daily Uncapped Excess Availability requirements for a different
Level have been met) and interest shall accrue at the Default Rate; provided
further if the foregoing financial statements or any Borrowing Base Certificates
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in such financial statements or any
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 
Level
Average Daily Uncapped Excess Availability
LIBOR Margin for Revolving Loans
Base Rate Margin for Revolving Loans
Commercial Letter of Credit Fee
Standby Letter of Credit Fee
I
Equal to or greater than $80,000,000
3.25%
2.25%
2.75%
3.25%
II
Equal to or greater than $40,000,000 but less than $80,000,000
3.5%
2.5%
3.0%
3.5%
III
 Less than $40,000,000
3.75%
2.75%
3.25%
3.75%

 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such
time.  If the commitment of each Lender to make Revolving Credit Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Revolving Credit Commitments have expired,
then the Applicable Percentage of each Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Appraisal Percentage” means 85%.
 
“Appraised Value” means the net appraised liquidation value of the Borrower’s
Inventory (expressed as a percentage of the Cost of such Inventory) as
determined from time to time by an independent appraiser engaged by the
Administrative Agent.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Banc of America Securities LLC and Wells Fargo Retail Finance,
LLC.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized amount
of the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease, agreement
or instrument were accounted for as a capital lease, and (c) all Synthetic Debt
of such Person.
 
“Availability” means the lesser of (a) or (b), where:
 
(a)           is the result of:
 
(i)           The Revolving Credit Ceiling
 
Minus
 
(ii)          The aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrower; and
 
(b)           is the result of:
 
(i)           The Borrowing Base,
 
Minus
 
(ii)          The aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrower.
 
In calculating Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a Reserve
therefor).
 
“Availability Conditions” means, at the time of determination with respect to
any specified transaction or payment, that (a) no Default then exists or would
arise as a result of entering into such transaction or the making such payment,
and (b) after giving effect to such transaction or payment, the Pro Forma
Availability Condition has been satisfied. Prior to undertaking any transaction
or payment which is subject to the Availability Conditions, a Responsible
Officer of the Borrower shall have delivered a certificate to the Administrative
Agent, together with supporting documentation (including a budget and
projections for such twelve month period), which is reasonably satisfactory to
the Administrative Agent, reflecting compliance with the foregoing.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.07, and (c) the date of
termination of the commitment of each Lender to make Revolving Credit Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
 
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
discretion as being appropriate (a) to reflect the impediments to the Agents’
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of the Borrower, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) reserves based on:
(i) rent; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, and other Taxes which might have priority over the
interests of the Collateral Agent in the Collateral; (iv) salaries, wages and
benefits due to employees of any Borrower which might have priority over the
interests of the Collateral Agent in the Collateral, (v) Customer Credit
Liabilities, (vi) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which might have priority over the interests of the Collateral
Agent in the Collateral, (vii) reserves for reasonably anticipated changes in
Appraised Value of Eligible Inventory between appraisals (viii) Cash Management
Reserves, and (viii) Bank Products Reserves.
 
“Average Daily Uncapped Excess Availability” shall mean the average daily
Uncapped Excess Availability for  the immediately preceding Fiscal Quarter.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank Products” means any services of facilities provided to the Borrower by the
Administrative Agent, any Lender or any of their respective Affiliates (but
excluding Cash Management Services) on account of (a) credit cards, (b) Swap
Contracts, (c) purchase cards, (d) merchant services constituting a line of
credit, and (e) leasing.
 
“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determine in its discretion as being appropriate to reflect the
liabilities and obligations of the Borrower with respect to Bank Products then
provided or outstanding.
 
“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBO Rate for a 30 day interest period as
determined on such day, plus 1.0%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBO Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Blocked Account” has the meaning provided in Section 6.13(a)(iii).
 
“Blocked Account Agreement” has the meaning provided in Section 6.13(a)(iii) and
includes, without limitation, that certain Blocked Account Agreement dated as of
April 15, 2002 by, among others, U.S. Bank, as Blocked Account Bank, the
Borrower and the Agents.
 
“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of the Borrower from one or more DDAs are concentrated and
with whom a Blocked Account Agreement has been, or is required to be, executed
in accordance with the terms hereof.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Borrowing Base” means, at any time of calculation, an amount equal to:
 
(a)           the face amount of Eligible Credit Card Receivables multiplied by
the Credit Card Advance Rate;
 
plus
 
(b)           the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the Appraisal Percentage of the Appraised Value of Eligible
Inventory, provided, that the total Cost of Eligible In-Transit Inventory
included in the calculation in this clause (b) shall not exceed $10,000,000 at
any time;
 
minus
 
(c)           the then amount of all Availability Reserves.
 
“Borrowing Base Certificate” has the meaning provided in Section 6.02(c).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.
 
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.
 
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.
 
“Cash Collateralize” has the meaning specified in Section 2.04(g).
 
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Default, or (ii) the failure of the Borrower to maintain Excess Availability of
at least (A) seventeen and one half (17.5%) percent of the lesser of (x) the
Borrowing Base, or (y) the Aggregate Commitments on any one (1) day, or (B)
twenty (20%) percent of the lesser of (x) the Borrowing Base, or (y) the
Aggregate Commitments for five (5) consecutive days.  For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing
(i) so long as such Default has not been waived, and/or (ii) if the Cash
Dominion Event arises as a result of the Borrower’s failure to achieve Excess
Availability as required hereunder, until Excess Availability has been equal to
or exceeded the greater of (A) twenty (20%) percent of the lesser of (x) the
Borrowing Base, or (y) the Aggregate Commitments; or (B) $24,000,000, in each
case for twenty (20) consecutive Business Days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if a
Default is no longer continuing and/or Excess Availability exceeds the required
amount for twenty (20) consecutive Business Days) at all times after a Cash
Dominion Event has occurred and been discontinued on two (2) occasions after the
Closing Date.
 
“Cash Management Reserves ” means such reserves as the Administrative Agent,
from time to time, determines in its discretion as being appropriate to reflect
the reasonably anticipated liabilities and obligations of the Borrower with
respect to Cash Management Services then provided or outstanding.
 
“Cash Management Services” means any one or more of the following types or
services or facilities provided to the Borrower by the Administrative Agent, any
Lender or any of their respective Affiliates: (a) ACH transactions, (b) cash
management services, including, without limitation, controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) foreign exchange facilities, (d) credit or debit cards, and (e)
merchant services not constituting a Bank Product.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 51% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
Equity Interests of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or Persons have
the right to acquire pursuant to any option right) representing 51% or more of
the combined voting power of such securities; or
 
(d)           any “change in control” or “sale” or “disposition” or similar
event as defined in any Organizational Document of the Borrower or in any
Material Contract, or any document governing Material Indebtedness of the
Borrower.
 
 “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
 
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.
 
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) each landlord of Real Estate leased the
Borrower, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii) releases such Person’s Liens in the Collateral held
by such Person or located on such Real Estate, (iii) as to any landlord,
provides the Collateral Agent with access to the Collateral located in or on
such Real Estate and a reasonable time to sell and dispose of the Collateral
from such Real Estate, and (iv) makes such other agreements with the Collateral
Agent as the Collateral Agent may reasonably require.
 
“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties,.
 
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower in the ordinary course of
business of the Borrower.
 
“Concentration Account” has the meaning provided in Section 6.13(b).
 
“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.
 
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income Taxes, (iii) depreciation and amortization expense, (iv) share
based compensation, (v) store pre-opening expenses and (vi) other non-recurring
expenses reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period (in each case of or by the Borrower and
its Subsidiaries for such Measurement Period), minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period), all as determined on a Consolidated basis in
accordance with GAAP.
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash during such period
(net of refunds received) to (b) the sum of (i) Debt Service Charges plus (ii)
the aggregate amount of all Restricted Payments, in each case, of or by the
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.
 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations that is treated as interest in accordance with GAAP in
each case of or by the Borrower and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.
 
“Consolidated Net Income” means, as of any date of determination, the net income
from continuing operations of the Borrower and its Subsidiaries for the most
recently completed Measurement Period, all as determined on a Consolidated basis
in accordance with GAAP, provided, however, that there shall be excluded (a)
extraordinary gains and extraordinary losses, net of all applicable income
taxes, for such Measurement Period, (b) the income (or loss) of such Person
during such Measurement Period in which any other Person has a joint interest,
except to the extent of the amount of cash dividends or other distributions
actually paid in cash to such Person during such period, (c) the income (or
loss) of such Person during such Measurement Period and accrued prior to the
date it becomes a Subsidiary of a Person or any of such Person’s Subsidiaries or
is merged into or consolidated with a Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries, and (d)
the income of any direct or indirect Subsidiary of a Person to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its Organization Documents or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such Measurement Period shall be included in determining Consolidated Net
Income.
 
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost” means the calculated cost of purchases, based upon the Borrower’s
accounting practices, known to the Administrative Agent, which practices are in
effect on the Closing Date as such calculated cost is determined from invoices
received by the Borrower, the Borrower’s purchase journals or the Borrower’s
stock ledger.
 
“Credit Card Advance Rate” means 85%.
 
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).
 
“Credit Extensions” mean each of the following: (a) a Revolving Credit Borrowing
and (b) an L/C Credit Extension.
 
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lenders and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) the Arrangers, (v)
each beneficiary of each indemnification obligation undertaken by the Borrower
under any Loan Document, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.
 
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agents, (B) outside consultants for the Agents, (C) appraisers, (D)
commercial finance examinations, and (E) all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, and (F) environmental site assessments, (ii) in connection with (A)
the syndication of the credit facilities provided for herein, (B) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (D) any workout,
restructuring or negotiations in respect of any Obligations, and (b) with
respect to the L/C Issuer and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and (c)
all reasonable out-of-pocket expenses incurred by the Credit Parties who are not
the Agents, the L/C Issuer or any Affiliate of any of them, after the occurrence
and during the continuance of an Event of Default, provided that such Credit
Parties shall be entitled to reimbursement for no more than one counsel
representing all such Credit Parties (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel).
 
“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, and (b)
outstanding merchandise credits and customer deposits of the Borrower.
 
“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit E among the Borrower, a customs broker or other carrier, and
the Collateral Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Collateral Agent and agrees, upon
notice from the Collateral Agent, to hold and dispose of the subject Inventory
solely as directed by the Collateral Agent.
 
“DDA” means each checking or other demand deposit account maintained by the
Borrower.  All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.
 
“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).
 
“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations, any Synthetic Lease Obligations, and
any principal payments with respect to financed insurance premiums, but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin for Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any Revolving
Credit Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
 
“Deteriorating Lender” means any Defaulting Lender or any Lender as to which (a)
the L/C Issuer or the Swing Line Lender has a good faith belief that such Lender
has defaulted in fulfilling its obligations under one or more other syndicated
credit facilities, or (b) a Person that Controls such Lender has been deemed
insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets) to or in favor
of any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith .
 
“Documentation Agent” means Wells Fargo Retail Finance, LLC.
 
“Dollars” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
“Eligible Credit Card Receivables” means Accounts due to the Borrower on a
non-recourse basis from (i) Visa, Mastercard, American Express Company,
Discover, and other major credit card processors or (ii) NYCE, MAC and other
major debit card processors, in each case acceptable to the Administrative Agent
in its discretion, as arise in the ordinary course of business, which have been
earned by performance, and are deemed by the Administrative Agent in its
discretion to be eligible for inclusion in the calculation of the Borrowing
Base. Without limiting the foregoing, unless the Administrative Agent otherwise
agrees, none of the following shall be deemed to be Eligible Credit Card
Receivables:
 
(a)           Accounts due from major credit card processors and major debit
card processors that have been outstanding for more than five (5) Business Days
from the date of sale;
 
(b)           Accounts due from major credit card processors and major debit
card processors with respect to which the Borrower does not have good, valid and
marketable title, free and clear of any Lien (other than Liens granted to the
Collateral Agent);
 
(c)           Accounts due from major credit card processors and major debit
card processors that are not subject to a first priority security interest in
favor of the Collateral Agent (it being the intent that chargebacks in the
ordinary course by the credit card processors shall not be deemed violative of
this clause);
 
(d)           Accounts due from major credit card processors and major debit
card processors which are disputed, are with recourse, or with respect to which
a claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback);
 
(e)           Accounts due from major credit card processors as to which the
credit card processor has the right under certain circumstances to require the
Borrower to repurchase the Accounts from such credit card processor; or
 
(f)           Accounts due from major credit card processors and major debit
card processors which the Administrative Agent determines in its discretion to
be uncertain of collection.
 
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:
 
(a)           Which has been shipped from a foreign or domestic location for
receipt by the Borrower within (i) sixty (60) days in the case of inventory
shipped from foreign locations, and (ii) twenty (20) days in the case of
inventory shipped from domestic locations of the date of determination, but
which has not yet been delivered to the Borrower;
 
(b)           For which the purchase order is in the name of the Borrower and
title has passed to the Borrower;
 
(c)           For which the document of title reflects the Borrower as consignee
or, if requested by the Collateral Agent, names the Collateral Agent as
consignee, and in each case as to which the Collateral Agent has control over
the documents of title which evidence ownership of the subject Inventory (such
as, if requested by the Collateral Agent, by the delivery of a Customs Broker
Agreement);
 
(d)           Which is insured to the reasonable satisfaction of the Collateral
Agent;
 
(e)           Which has either been paid for or is supported by a Commercial
Letter of Credit having an initial expiry date of not more than sixty (60) days
(other than Inventory in transit to a domestic location which is in the physical
possession of the Borrower); and
 
(f)           Which otherwise would constitute Eligible Inventory.
 
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of
the Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course deemed by the Administrative Agent in its
discretion to be eligible for inclusion in the calculation of the Borrowing
Base, in each case that, except as otherwise agreed by the Administrative Agent,
complies with each of the representations and warranties respecting Inventory
made by the Borrower in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the criteria set forth below.  Except as
otherwise agreed by the Administrative Agent, the following items of Inventory
shall not be included in Eligible Inventory:
 
(a)           Inventory that is not solely owned by the Borrower or the Borrower
does not have good and valid title thereto;
 
(b)           Inventory that is leased by or is on consignment to the Borrower;
 
(c)           Inventory (other than Eligible In Transit Inventory) that is not
located in the United States of America (excluding territories or possessions of
the United States);
 
(d)           Inventory that is not located at a location that is owned or
leased by the Borrower, except to the extent that the Borrower have furnished
the Administrative Agent with (i) any UCC financing statements or other
documents that the Administrative Agent may determine to be necessary to perfect
its security interest in such Inventory at such location, and (ii) a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Administrative Agent;
 
(e)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in the Borrower’s business,
(iv) are not in compliance with all standards imposed by any Governmental
Authority having regulatory authority over such Inventory, its use or sale, or
(v) are bill and hold goods;
 
(f)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent;
 
(g)           Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;
 
(h)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
 
(i)           Inventory that has been sold but not yet delivered or as to which
the Borrower has accepted a deposit;
 
(j)           (x) Inventory located in any Store of the Borrower which Store was
previously open and has subsequently been closed for business for more than
twenty (20) days in any Fiscal Quarter and (y) Inventory located in any new
Store of the Borrower not yet opened in the event that the actual scheduled
opening date of such Store is not within forty-five (45) days after the date
such Inventory is located at any such Store, provided that the Borrower shall
list the Inventory to be located in such new Stores in a separate line item on
each Borrowing Base Certificate; or
 
(k)           Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agents may require, all of the results of the foregoing to be reasonably
satisfactory to the Agents.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equipment” has the meaning set forth in the Security Agreement.
 
“Equipment Financing Agreement” means that certain  Master Loan and Security
Agreement dated December 21, 2007 by and among Duckwall-Alco Stores, Inc., as
borrower, the lenders party thereto, and Banc of America Leasing & Capital, LLC,
as agent for the lenders.
 
“Equipment Financing Facility” means the loan facility provided pursuant to the
Equipment Financing Agreement and all documents executed in connection
therewith.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.
 
“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:
 
(a)           The lesser of:
 
(i)           the Borrowing Base; or
 
(ii)           the Revolving Credit Commitments;
 
minus
 
(b)           The sum of: (i) the aggregate of the outstanding Credit
Extensions;
 
(ii)           all checks held thirty (30) days or longer;
 
(iii)           accounts payable which are more than thirty (30) days beyond
credit terms then accorded the Borrower; and
 
(iv)           all past due obligations of the Borrower to pay rent for leases
which are beyond applicable grace periods.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
 
“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
 
“Existing Letters of Credit” means each letter of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.04 hereto.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated the Closing Date, among the
Borrower and the Administrative Agent.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.
 
“Fiscal Month” means any fiscal month of any Fiscal year in accordance with the
fiscal accounting calendar of the Borrower.
 
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Sunday of each April, July, October and January
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.
 
“Fiscal Year” means any period of twelve consecutive months ending on the Sunday
closest to January 31 of any calendar year.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantor” means each Subsidiary of the Borrower that shall be required to
execute and deliver a Guarantee pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Increase Effective Date” shall have the meaning provided therefor in Section
2.16(d).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           All Attributable Indebtedness in respect of Capital Lease
Obligations and Synthetic Lease Obligations of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first day of
each month and the Maturity Date.
 
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Revolving Credit Loan Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(iii)           no Interest Period shall extend beyond the Maturity Date; and
 
(iv)           notwithstanding the provisions of clause (iii), no Interest
Period shall have a duration of less than one (1) month, and if any Interest
Period applicable to a LIBO Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.
 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.
 
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
 
“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may include (but are not limited to) reserves based on:
 
(a)           Obsolescence;
 
(b)           Seasonality;
 
(c)           Shrink;
 
(d)           Imbalance;
 
(e)           Change in Inventory character;
 
(f)           Change in Inventory composition;
 
(g)           Change in Inventory mix;
 
(h)           Markdowns (both permanent and point of sale);
 
(i)           Retail markons and markups inconsistent with prior period practice
and performance, industry standards, current business plans or advertising
calendar and planned advertising events; and
 
(j)           Out-of-date and/or expired Inventory.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.
 
“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit F
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.
 
 “Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral.
 
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means either Bank of America in its capacity as issuer of Letters
of Credit hereunder or Wells Fargo Retail Finance, LLC in its capacity as issuer
of Letters of Credit hereunder, as applicable, or any successor issuer of
Letters of Credit hereunder (which successor may only be a Lender selected by
the Administrative Agent in its discretion).  The L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which the Borrower is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.04(i).
 
“Letter of Credit Sublimit” means an amount equal to $20,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.  A permanent reduction of the Revolving Credit Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Revolving Credit Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Borrower’s option, less
than) the Revolving Credit Commitments.
 
“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.
 
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
“LIBO Rate Loan” means a Revolving Credit Loan that bears interest at a rate
based on the Adjusted LIBO Rate.
 
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Borrower with respect to the realization
on the Collateral, including (after the occurrence and continuation of an Event
of Default) the conduct by the Borrower acting with the consent of the
Administrative Agent, of any public, private or GOB sale or other disposition of
the Collateral for the purpose of liquidating the Collateral.  Derivations of
the word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Account” has the meaning assigned to such term in Section 2.12(a).
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, all
Customs Broker Agreement, the Ratification Agreement and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, or in
connection with any transaction arising out of any Cash Management Services and
Bank Products provided by the Administrative Agent or any of its Affiliates,
each as amended and in effect from time to time.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Borrower to perform its obligations under any Loan Document to which it
is a party; or (c) a material impairment of the rights and remedies of the Agent
or the Lenders under any Loan Document or a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document.  In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.
 
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person.
 
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Borrower in an aggregate principal amount exceeding $5,000,000.   For purposes
of determining the amount of Material Indebtedness at any time, the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof.
 
“Maturity Date” means January __, 2014.
 
“Maximum Rate” has the meaning provided therefor in Section 10.09.
 
“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Proceeds” means (a) with respect to any Disposition by the Borrower or any
of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Borrower or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, title and
recording or transfer tax expenses and commissions) paid by the Borrower to
third parties (other than Affiliates)); and
 
(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.
 
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
 
“Note” means a Revolving Credit Note or Swing Line Note, as applicable.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and (b) any Other Liabilities.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
 
“Other Liabilities” means (a) any Cash Management Services furnished to the
Borrower or any of its Subsidiaries and/or (b) any transaction with any Agent,
any Lender or any of their respective Affiliates, which arises out of any Bank
Product entered into with the Borrower and any such Person, as each may be
amended from time to time.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) after giving effect to such
transaction or payment, the Availability Condition has been satisfied, and (b)
the Consolidated Fixed Charge Coverage Ratio immediately preceding, and on a pro
forma basis for each of the twelve months immediately following, and after
giving effect to, such transaction or payment, was, and is projected to be,
greater than 1.25:1.0.  Prior to undertaking any transaction or payment which is
subject to the Payment Conditions, a Responsible Officer of the Borrower shall
have delivered a certificate to the Administrative Agent, together with
supporting documentation (including a budget and projections for such twelve
month period), which is reasonably satisfactory to the Administrative Agent
(which determination shall be made by the Administrative Agent not later than
ten (10) Business Days after receipt of such certificate and supporting
documentation), reflecting compliance with the foregoing.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
 
(a)           No Default then exists or would arise from the consummation of
such Acquisition;
 
(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;
 
(c)           The Borrower shall have furnished the Administrative Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with a current draft of the Acquisition
documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Borrower in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with the Borrower),
and such other information as the Administrative Agent may reasonably require,
all of which shall be reasonably satisfactory to the Administrative Agent;
 
(d)           Either (i) the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its discretion, or (ii) the Borrower
shall have provided the Administrative Agent with a solvency opinion from an
unaffiliated third party valuation firm reasonably satisfactory to the
Administrative Agent;
 
(e)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, the Borrower shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;
 
(f)           The Administrative Agent shall have received (i) the results of
appraisals of the assets (or the assets of the Person) to be acquired in such
Acquisition and of a commercial finance examination of the Person which is (or
whose assets are) being acquired, and (ii) such other due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent;
 
(g)           Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by the Borrower under this Agreement;
 
(h)           If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of the Borrower, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then party hereto,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Administrative Agent shall determine, and the Collateral Agent
shall have received a first priority security and/or mortgage interest in such
Subsidiary’s Equity Interests, Inventory, Accounts, Real Estate and other
property of the same nature as constitutes collateral under the Security
Documents;
 
(i)           The total consideration paid for such Acquisition (whether in
cash, tangible property, notes or other property) shall not exceed $15,000,000;
 
(j)           If such Acquisition is to acquire the right to use any Equipment,
in which Equipment any third party has any interest, (i) such Equipment shall be
merely incidental to the conduct of the Borrower’s business or in replacement of
worn-out or obsolete Equipment or Equipment damaged beyond repair, the
replacement of which is necessary to preserve or improve the operating
efficiency of the Borrower, (ii) the acquisition of such Equipment shall have
been consented to by the Administrative Agent, which consent may be conditioned
upon the Administrative Agent’s receipt of an intercreditor agreement in form
and substance satisfactory to the Administrative Agent with such third party
holding an interest in such Equipment, and (iii) such Equipment shall be
financed entirely through Permitted Indebtedness pursuant to clause (c) of the
definition thereof;
 
(j)           If such Acquisition is an acquisition of any Store locations of
any Person, the Borrower shall have complied with the requirements of Section
7.16 hereof; and
 
(k)           The Payment Conditions shall have been satisfied.
 
“Permitted Disposition” means any of the following:
 
(a)           dispositions of inventory in the ordinary course of business;
 
(b)           bulk sales of other dispositions of the Inventory of the Borrower
not in the ordinary course of business in connection with Store closings
permitted pursuant to Section 7.16 hereof, at arm’s length, provided, that all
sales of Inventory in connection with Store closings shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agents; provided, further that all Net Proceeds received in connection
therewith are applied to the Obligations if then required in accordance with
Section 2.06 hereof;
 
(c)           non-exclusive licenses of Intellectual Property of the Borrower or
any of its Subsidiaries in the ordinary course of business;
 
(d)           licenses for the conduct of licensed departments within the
Borrower’s Stores in the ordinary course of business; provided that, if
requested by the Agents, the Agents shall have entered into an intercreditor
agreement with the Person operating such licensed department on terms and
conditions reasonably satisfactory to the Agents;
 
(e)           dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of the Borrower, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value; and
 
(f)           as long as no Default then exists or would arise therefrom, sales
of Real Estate of the Borrower (or sales of any Person or Persons created to
hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as, (A) such sale is made for fair market value,
(B) the proceeds of such sale are utilized to repay the Obligations, to the
extent required under Section 2.06, and (C) in the case of any sale-leaseback
transaction permitted hereunder, the Agents shall have received from such each
purchaser or transferee a Collateral Access Agreement on terms and conditions
reasonably satisfactory to the Agents.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
 
(b)           Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;
 
(c)           Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
 
(d)           Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;
 
(f)           Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;
 
(g)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted hereunder);
 
(h)           Liens on fixed or capital assets acquired by the Borrower which
are permitted under clause (b) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Borrower;
 
(i)           Liens in favor the Collateral Agent;
 
(j)           Landlords’ and lessors’ Liens in respect of rent not in default;
 
(k)           Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;
 
(l)           Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;
 
(m)           Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to the Borrower;
 
(n)           voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of the Borrower in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of the Borrower or any Subsidiary; and
 
(o)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the Borrower or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;
 
provided, however,  that, except as provided in any one or more of clauses (a)
through (o) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Indebtedness” means:
 
(a)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Borrower or the Lenders than the terms
of any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended and the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate;
 
(b)           Without duplication of Indebtedness described in clause (e) of
this definition, purchase money Indebtedness of the Borrower to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, including Indebtedness under the Equipment
Financing Facility, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof
provided that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the
Borrower or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate,
provided, however, that the aggregate principal amount of Indebtedness permitted
by this clause (b) shall not exceed the sum of (x) $15,000,000 at any time
outstanding plus (y) any amounts outstanding under the Equipment Financing
Facility, and further provided that, if requested by the Collateral Agent, the
Borrower shall cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Collateral Agent;
 
(c)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate Swap
Termination Value thereof shall not exceed $1,000,000 at any time outstanding;
 
(d)           Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of retail stores;
 
(e)           Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by the
Borrower (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided that, (A) all Net
Proceeds received in connection with any such Indebtedness are applied to the
Obligations if then required in accordance with Section 2.06 hereof, and (B) the
Borrower shall cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Collateral Agent;
 
(f)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;
 
(g)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of the Borrower (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of the
Borrower); and
 
(h)           The Obligations.
 
“Permitted Investments” means:
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(d)           Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
 
(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
 
(f)           Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;
 
(g)           Subject to the provisions of Section 6.12 hereof, Investments by
the Borrower and its Subsidiaries in their respective Subsidiaries outstanding
on the date hereof;
 
(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(i)           Guarantees constituting Permitted Indebtedness;
 
(j)           Investments by the Borrower in Swap Contracts permitted hereunder;
 
(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(l)           advances to officers, directors and employees of the Borrower and
Subsidiaries in the ordinary course of business  with respect to reasonable
expenses to be incurred by such officers, directors and employees for the
benefit of the Borrower, which expenses are properly substantiated by the person
seeking such advance and properly reimbursable by the Borrower; and
 
(m)           Investments constituting Permitted Acquisitions.
 
provided, however, that notwithstanding the foregoing, no such Investments
specified in clauses (a) through (e) shall be permitted unless (i) either (A) no
Loans are then outstanding, or (B) the Investment is a temporary Investment
pending expiration of an Interest Period for a LIBO Rate Loan, the proceeds of
which Investment will be applied to the Obligations after the expiration of such
Interest Period,  and (ii) such Investments are pledged to the Collateral Agent
as additional collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Collateral Agent.
 
“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:
 
(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or
 
(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;
 
(c)           Is made to pay any other amount chargeable to the Borrower
hereunder; and
 
(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed the lesser of (x) five percent (5%) of the lesser of the
Borrowing Base or the Revolving Credit Ceiling or (y) $3,000,000 at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than sixty
(60) consecutive days, unless in each case, the Required Lenders otherwise
agree.
 
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.04 regarding the Lenders’ obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Revolving Credit Commitments (as in effect prior to any termination
of the Revolving Credit Commitments pursuant to Section 2.07 hereof).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Prepayment Event” means:
 
(a)           Any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Borrower;
 
(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower, unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Cash Dominion
Event, the proceeds therefrom are utilized for purposes of replacing or
repairing the assets in respect of which such proceeds, awards or payments were
received within 180 days of the occurrence of the damage to or loss of the
assets being repaired or replaced;
 
(c)           The issuance by the Borrower of any Equity Interests, other than
any such issuance of Equity Interests (i) as consideration for a Permitted
Acquisition or (ii) as a compensatory issuance to any employee, director, or
consultant (including under any option plan);
 
(d)           The incurrence by the Borrower of any Indebtedness for borrowed
money other than Permitted Indebtedness; or
 
(e)           The receipt by the Borrower of any Extraordinary Receipts.
 
“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, Excess Availability immediately
following, and on a pro forma basis for each month during the twelve months
following such transaction or payment and after giving effect to such
transaction or payment, will be equal to or greater than thirty (30%) percent of
the Borrowing Base.
 
“Ratification Agreement” means the Ratification Agreement dated as of the
Closing Date among the Borrower, the Administrative Agent and the Collateral
Agent.
 
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by the Borrower, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Reports” has the meaning provided in Section 9.12(a).
 
“Reporting Activation Event” means either (a) the failure of the Borrower to
maintain Excess Availability of at least (A) seventeen and one half (17.5%)
percent of the lesser of (x) the Borrowing Base, or (y) the Aggregate
Commitments on any one (1) day, or (B) twenty percent (20%) of the lesser of (x)
the Borrowing Base, or (y) the Aggregate Commitments for three (3) consecutive
days, or (b) a Default has occurred and is continuing.  For purposes of this
Agreement, the occurrence of a Reporting Activation Event shall be deemed
continuing (i) so long as such Default has not been waived, and/or (ii) if the
Reporting Activation Event arises as a result of the Borrower’s failure to
achieve Excess Availability as required hereunder, until Excess Availability has
exceeded the greater of (A) twenty (20%) percent of the lesser of (x) the
Borrowing Base, or (y) the Aggregate Commitments; or (B) $24,000,000 in each
case for twenty (20) consecutive Business Days, in which case a Reporting
Activation Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Reporting Activation Event shall be deemed continuing
(even if a Default is no longer continuing and/or Excess Availability exceeds
the required amount for twenty (20) consecutive Business Days) at all times
during each Fiscal Year of the Borrower after a Reporting Activation Event has
occurred and been discontinued on two (2) occasion(s) during such Fiscal Year.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Revolving Credit Loan Notice, (b)
with respect to an L/C Credit Extension, a Letter of Credit Application, and (c)
with respect to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Revolving Credit Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender or
Deteriorating Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
“Reserves” means all (if any) Inventory Reserves, Availability Reserves, and
Realty Reserves.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower or any of
the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of the Borrower as an authorized signatory of any
certificate or other document to be delivered hereunder.  Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBO Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.
 
“Revolving Credit Ceiling” means $120,000,000, as such amount may be modified in
accordance with the terms of this Agreement.
 
“Revolving Credit Commitment” means, as to each Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01.
 
“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Revolving Credit Loans from one Type to the
other, or (c) a continuation of LIBO Rate Loans, pursuant to Section 2.03,
which, if in writing, shall be substantially in the form of Exhibit A-1.
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans made by such Lender, substantially in
the form of Exhibit C-1.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Borrower and the Collateral Agent.
 
“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.
 
“Settlement Date” has the meaning provided in Section 2.15(a).
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
 
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
 
“Shrink Reserve” means an amount reasonably estimated by the Agents to be equal
to that amount which is required in order that the Shrink reflected in
Borrower’s stock ledger would be reasonably equivalent to the Shrink calculated
as part of the Borrower’s most recent physical inventory.
 
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
 
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by the Borrower, or (d) supports
payment or performance for identified purchases or exchanges of products or
services in the ordinary course of business.
 
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower.
 
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.05(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Lender, substantially
in the form of Exhibit C-2.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Revolving Credit Commitments are irrevocably terminated (or
deemed terminated) in accordance with Article VII.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the Commonwealth of Massachusetts; provided,
however, that if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; providedfurther that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Massachusetts, “Uniform Commercial Code” means the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection or
availability of such remedy, as the case may be.
 
“Uncapped Excess Availability” means, as of any date of determination thereof by
the Administrative Agent, the result, if a positive number, of:
 
(a)           The Borrowing Base
 
minus
 
(b)           The sum of:
 
(i) the aggregate of the outstanding Credit Extensions;
 
(ii)           all checks held thirty (30) days or longer;
 
(iii)           accounts payable which are more than thirty (30) days beyond
credit terms then accorded the Borrower; and
 
(iv)           all past due obligations of the Borrower to pay rent for leases
which are beyond applicable grace periods.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
 
1.02 Other Interpretive Provisions»
 
. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04 Rounding»
 
.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
 
1.05 Times of Day»
 
.  Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
 
1.06 Letter of Credit Amounts»
 
.  Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms of any Issuer Documents related thereto,
provides for one or more automatic increases in the Stated Amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum Stated Amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum Stated Amount is in effect at such time.
 
ARTICLE II.
 
THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Revolving Credit Loans; Reserves»
 
.  (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the lesser
of (x) the amount of such Lender’s Revolving Credit Commitment, or (y) such
Lender’s Applicable Percentage of the Borrowing Base; subject in each case to
the following limitations:
 
(i) after giving effect to any Revolving Credit Borrowing, the Outstanding
Amount of all Revolving Credit Loans and L/C Obligations shall not exceed
Availability,
 
(ii) after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
 
(iii) The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.
 
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section
2.01.  Revolving Credit Loans may be Base Rate Loans or LIBO Rate Loans, as
further provided herein.
 
(b) The Inventory Reserves and Availability Reserves as of the Closing Date
shall be the same as those set forth on the Borrowing Base Certificate delivered
on [February __, 2010].
 
(c) The Administrative Agent shall have the right, at any time and from time to
time after the Closing Date in its discretion to establish, modify or eliminate
Reserves.
 
2.02 Reserved.
 
2.03 Borrowings, Conversions and Continuations of Loans.
 
(a) Revolving Credit Loans (other than Swing Line Loans) shall be either Base
Rate Loans or LIBO Loans as the Borrower may request subject to and in
accordance with this Section 2.03.  All Swing Line Loans shall be only Base Rate
Loans.  Subject to the other provisions of this Section 2.03, Revolving Credit
Borrowings of more than one Type may be incurred at the same time.
 
(b) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBO Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on the Business Day
which is the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.03(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Credit Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Except as provided in
Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Revolving Credit Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of LIBO Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Revolving Credit Loans to be borrowed, converted
or continued, (iv) the Type of Revolving Credit Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Revolving Credit Loan in a Revolving Credit Loan Notice, or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of LIBO Rate Loans in any such Revolving
Credit Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  Notwithstanding anything to
the contrary herein, a Swing Line Loan may not be converted to a LIBO Rate Loan.
 
(c) Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.03(b).  In the case of a Revolving Credit
Borrowing, each Lender shall make the amount of its Revolving Credit Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Revolving Credit Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall use
reasonable efforts to make all funds so received available to the Borrower in
like funds by no later than 4:00 p.m. on the day of receipt by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Credit Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
 
(d) The Administrative Agent, without the request of the Borrower, may advance
any interest, fee, service charge, Credit Party Expenses, or other payment to
which any Credit Party is entitled from the Borrower pursuant hereto or any
other Loan Document and may charge the same to the Loan Account notwithstanding
that an Overadvance may result thereby.  The Administrative Agent shall advise
the Borrower of any such advance or charge promptly after the making
thereof.  Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrower’s
obligations under Section 2.06(b).  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.03(d) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans
for Revolving Credit Loans.
 
(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBO Rate Loans without the Consent of the Required
Lenders.
 
(f) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(g) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than three (3) Interest Periods in effect with respect to the Loans.
 
(h) The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Revolving Credit Loan or to provide
any Letter of Credit if an Overadvance would result.  The Administrative Agent
may, in its discretion, make Permitted Overadvances without the consent of the
Lenders, the Swing Line Lender and the L/C Issuer and each Lender shall be bound
thereby.  Any Permitted Overadvance may constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrower and shall constitute a
Loan and an Obligation and shall be repaid by the Borrower in accordance with
the provisions of Section 2.06(b).  The making of any such Permitted Overadvance
on any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits.  The Administrative Agent
shall have no liability for, and neither the Borrower nor Credit Party shall
have the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the collateral value)) regardless
of the amount of any such Overadvance(s).
 
2.04 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.04(b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the total amount of all
Credit Extensions shall not exceed the lesser of the Revolving Credit
Commitments or the Borrowing Base, (y) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) the expiry date of such requested Standby Letter of Credit would occur more
than twelve months after the date of issuance or last extension, unless the
Required Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Commercial Letter of Credit would occur
more than 120 days after the date of issuance or last extension, unless the
Required Lenders have approved such expiry date; or
 
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the Letter of Credit Expiration Date or all the
Lenders have approved such expiry date.
 
(iii) The L/C Issuer shall not issue any Letter of Credit without the prior
consent of the Administrative Agent if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $25,000, in the
case of a Commercial Letter of Credit, or $100,000, in the case of a Standby
Letter of Credit;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the Borrower
of the honoring of any drawing under such Letter of Credit shall be paid in the
currency in which such Letter of Credit was denominated; or
 
(E) a default of any Lender’s obligations to fund under Section 2.04(c) exists
or any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.
 
(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b)  
Procedures for Issuance and Amendment of Letters of Credit. Auto-Extension
Letters of Credit.

 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such other date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the applicable Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices.  Immediately upon the issuance or amendment of
each Letter of Credit, each Lender shall be deemed to (without any further
action), and hereby irrevocably and unconditionally agrees to, purchase from the
L/C Issuer, without recourse or warranty, a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.  Upon any change in the Revolving
Credit Commitments under this Agreement, it is hereby agreed that with respect
to all L/C Obligations, there shall be an automatic adjustment to the
participations hereby created to reflect the new Applicable Percentages of the
assigning and assignee Lenders.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof; provided, however, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the L/C Issuer and the Lenders with respect to any such
payment.  Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing.  If the Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof.  In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.03 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Revolving Credit Loan Notice).  Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Revolving Credit Loan which is a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.
 
(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Credit Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries; or
 
(vi) the fact that any Event of Default shall have occurred and be continuing.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer
Document.  The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
(g) Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.06 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.04, Section 2.06 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 105% of the Outstanding Amount of all L/C Obligations, pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents are hereby Consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Collateral Agent a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America except that Permitted Investments of the
type listed in clauses (a) through (e) of the definition thereof  may be made at
the request of the Borrower at the option and in the sole discretion of the
Collateral Agent (and at the Borrower’s risk and expense); interest or profits,
if any, on such investments shall accumulate in such account.  If at any time
the Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations.
 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Commercial Letter of Credit.
 
(i) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) (i) for each Commercial Letter
of Credit equal the Applicable Margin for Commercial Letters of Credit times the
average daily Stated Amount under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit), and (ii) for each
Standby Letter of Credit equal to the Applicable Margin for Standby Letters of
Credit times the average daily Stated Amount under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first day after the end of each April, July, October and January, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand, and (ii)
computed on a quarterly basis in arrears.  If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, the Administrative Agent
may, and upon the request of the Required Lenders shall, notify the Borrower
that all Letter of Credit Fees shall accrue at the Default Rate and thereafter
such Letter of Credit Fees shall accrue at the Default Rate to the fullest
extent permitted by applicable Laws.
 
(j) Documentary and Processing Charges Payable to L/C Issuer.  The Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
2.05 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.05, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Outstanding Amount of the Credit Extensions shall not exceed the lesser
of (A) the Revolving Credit Commitments, or (B) the Borrowing Base, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender at such
time, plus such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan and provided further that the Swing Line Lender shall not be
obligated to make any Swing Line Loan at any time when any Lender is at such
time a Defaulting Lender or Deteriorating Lender hereunder, unless the Swing
Line Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Swing Line Lender’s risk with respect to such
Lender..  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent at the request of the
Required Lenders prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorize the Swing
Line Lender to so request on their behalf), that each Lender make a Base Rate
Loan in an amount equal to such Lender's Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Revolving Credit Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Revolving Credit Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Revolving Credit Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 2:00 p.m. on the day specified in such Revolving Credit Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be.   A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
 
(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.06 Prepayments.
 
(a) The Borrower may, upon irrevocable notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of LIBO Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of LIBO Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.
 
(b) The Borrower may, upon irrevocable notice from the Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(c) If for any reason the total amount of the Credit Extensions at any time
exceed the lesser of the Revolving Credit Commitments or the Borrowing Base,
each as then in effect, the Borrower shall immediately prepay Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than L/C Borrowings) in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless after
the prepayment in full of the Revolving Credit Loans the total amount of the
Credit Extensions exceed the lesser of the Revolving Credit Commitments or the
Borrowing Base, each as then in effect.
 
(d) The Borrower shall prepay the Revolving Credit Loans and Cash Collateralize
the L/C Obligations in accordance with the provisions of Section 6.13
hereof.   In addition, the Borrower shall prepay the Loans and Cash
Collateralize the L/C Obligations in an amount equal to the Net Cash Proceeds
received by the Borrower on account of a Prepayment Event, irrespective of
whether a Cash Dominion Event then exists and is continuing.
 
(e) Prepayments made pursuant to this Section 2.06, first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, fourth, the amount remaining,
if any, after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrower for use
in the ordinary course of its business.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower) to reimburse the L/C Issuer or the Lenders, as applicable.
 
2.07 Termination or Reduction of Revolving Credit Commitments.
 
(a) The Borrower may, upon irrevocable notice from the Borrower to the
Administrative Agent, terminate the Revolving Credit Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of the Credit Extensions would
exceed the Revolving Credit Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, and
(C) the Swing Line Sublimit if, after giving effect thereto, and to any
concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit.
 
(b) If, after giving effect to any reduction of the Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Commitments, such Letter of Credit Sublimit
or Swing Line Sublimit shall be automatically reduced by the amount of such
excess.
 
(c) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Revolving Credit Commitments under this Section 2.07.  Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount.  All fees (including, without limitation, commitment fees and Letter of
Credit Fees) in respect of the Revolving Credit Commitments accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.
 
2.08 Repayment of Loans.
 
(a) The Borrower shall repay to the Lenders on the Termination Date the
aggregate principal amount of Revolving Credit Loans outstanding on such date.
 
(b) To the extent not previously paid, the Borrower shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.
 
2.09 Interest.
 
(a) Subject to the provisions of Section 2.09(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBO Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.
 
(b) (i)           If any amount payable under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii) If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Borrower that all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.
 
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.10 Fees»
 
.  In addition to certain fees described in subsections (i) and (j) of Section
2.04:
 
(a) Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to 0.50% times the average daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the first day after the end of each
April, July, October and January, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period.
 
(b) Other Fees.  The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
2.11 Computation of Interest and Fees.
 
All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.13(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
2.12 Evidence of Debt.
 
(a) The Loans and other Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the ordinary course of business.  In addition, each Lender
may record in such Lender’s internal records, an appropriate notation evidencing
the date and amount of each Loan from such Lender, each payment and prepayment
of principal of any such Loan, and each payment of interest, fees and other
amounts due in connection with the Obligations due to such Lender.  The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans and other Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) Notes, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Notes and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.  Upon receipt of an affidavit of a
Lender as to the loss, theft, destruction or mutilation of any of such Lender’s
Notes and upon cancellation of any such Note, the Borrower will issue, in lieu
thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.
 
(b) In addition to the accounts and records referred to in Section 2.12(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.13 Payments Generally.
 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBO Rate Loans (or in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.03 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.03) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan or other Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof (subject to
the provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.14 Sharing of Payments by Lenders.
 
If any Credit Party shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, interest on, or other
amounts with respect to, any of the Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Obligations
greater than its pro rata share thereof as provided herein (including as in
contravention of the priorities of payment set forth in Section 8.03), then the
Credit Party receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Obligations of the other Credit Parties, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Credit Parties ratably and in the priorities set
forth in Section 8.03, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.15 Settlement Amongst Lenders
 
(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swingline Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
 
(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Loans for the
period and the amount of repayments received for the period.  As reflected on
the summary statement, (i) the Administrative Agent shall transfer to each
Lender its Applicable Percentage of repayments, and (ii) each Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Loans made by
each Lender shall be equal to such Lender’s Applicable Percentage of all Loans
outstanding as of such Settlement Date.  If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent.  If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.
 
2.16 Increase in Revolving Credit Commitments.
 
(a) Request for Increase.  Provided no Default then exists or would arise
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time request an increase in the
Revolving Credit Commitments by an amount (for all such requests) not exceeding
$25,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000, and (ii) the Borrower may make a maximum of three
such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
 
(b) Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment and, if so, whether by an amount equal to, greater than, or
less than it’s Applicable Percentage of such requested increase.  Any Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Credit Commitment.
 
(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), to the extent that the existing Lenders decline to increase their
Revolving Credit Commitments, or decline to increase their Revolving Credit
Commitments to the amount requested by the Borrower, the Administrative Agent,
in consultation with the Borrower, will use its reasonable efforts to arrange
for other Eligible Assignees to become a Lender hereunder (an “Additional
Commitment Lender”) and to issue commitments in an amount equal to the amount of
the increase in the Revolving Credit Commitments requested by the Borrower and
not accepted by the existing Lenders (and the Borrower may also invite
additional Eligible Assignees to become Lenders), provided, however, that
without the consent of the Administrative Agent, at no time shall the Revolving
Credit Commitment of any Additional Commitment Lender be less than $10,000,000.
 
(d) Effective Date and Allocations.  If the Revolving Credit Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date and on the Effective Date (i) the Revolving Credit
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, and (ii) Schedule 2.01 shall
be deemed modified, without further action, to reflect the revised Revolving
Credit Commitments and Applicable Percentages of the Lenders.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (A) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (B) certifying that, before and
after giving effect to such increase, (1) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Extension Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrower, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrower shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Borrower and such Additional Commitment
Lenders shall agree; (iv) the Borrower shall have paid such arrangement fees to
the Administrative Agent as the Borrower and the Administrative Agent may agree;
(v) the Borrower shall deliver to the Administrative Agent and the Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrower reasonably satisfactory to
the Administrative Agent and dated such date; (vi) the Borrower and the
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Default exists.  The Borrower shall prepay any Revolving
Credit Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.14 or 10.01 to the contrary.
 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
3.02 Illegality»
 
.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBO Rate Loans, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue LIBO
Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all LIBO Rate Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates»
 
.  If the Required Lenders determine that for any reason in connection with any
request for a LIBO Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBO Rate Loan,
(b) adequate and reasonable means do not exist for determining the LIBO Rate for
any requested Interest Period with respect to a proposed LIBO Rate Loan , or
(c) the LIBO Rate for any requested Interest Period with respect to a proposed
LIBO Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain LIBO Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Revolving Credit
Borrowing of Base Rate Loans in the amount specified therein.
 
3.04 Increased Costs; Reserves on LIBO Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e) Reserves on LIBO Rate Loans.  The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05 Compensation for Losses»
 
.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBO Rate
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07 Survival»
 
. All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV.                                
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension»
 
.  The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:
 
(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
 
(ii) Notes executed by the Borrower in favor of each Lender requesting a Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing (A) the authority of the Borrower to
enter into this Agreement and the other Loan Documents and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;
 
(iv) copies of the Borrower’s Organization Documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that the Borrower is duly organized or formed, and that the Borrower is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(v) a favorable opinion of Lathrop & Gage L.C., counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Borrower and the Loan Documents as the Administrative Agent may
reasonably request;
 
(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since February 1,
2009 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect and (C) either that (1) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by the Borrower and the validity against the Borrower
of the Loan Documents, or (2) that all such consents, licenses and approvals
have been obtained and are in full force and effect;
 
(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agents required under the Loan
Documents have been obtained and are in effect;
 
(viii) a certificate from the chief financial officer of the Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Borrower as of the Closing Date after giving effect to the
transactions contemplated hereby;
 
(ix) the Ratification Agreement;
 
(x) all other Loan Documents, each duly executed by the Borrower;
 
(xi) results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Borrower,
except for Permitted Encumbrances and Liens for which termination statements and
releases, satisfactions and releases  or subordination agreements satisfactory
to the Collateral Agent are being tendered concurrently with such extension of
credit or other arrangements satisfactory to the Collateral Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;
 
(xii) (A)           all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create or perfect the
first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent and (B) the DDA Notifications,
Credit Card Notifications, and Blocked Account Agreements required pursuant to
Section 6.13 hereof;
 
(xiii) such other assurances, certificates, documents, consents or opinions as
the Agents reasonably may require.
 
(b) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the month ended on December 31, 2009, and
executed by a Responsible Officer of the Borrower.
 
(c) The Administrative Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Borrower and that there has been no Material Adverse Effect since the
date of the most recent financial information delivered to the Administrative
Agent.
 
(d) The Administrative Agent shall have received and be satisfied with (i) a
Consolidated income statement for the Borrower’s Fiscal Year ending February 1,
2009 and (ii) a balance sheet and statement of cash flow, by quarter for the
Borrower’s Fiscal Year ending February 1, 2009, each prepared in conformity with
GAAP and consistent with the Borrower’s then current practices.
 
(e) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
(f) There shall not have occurred any default of any Material Contract of the
Borrower which could reasonably be expected to have a Material Adverse Effect.
 
(g) The consummation of the transactions contemplated hereby shall not violate
any Applicable Law or any Organization Document.
 
(h) All fees required to be paid to the Agents on or before the Closing Date
shall have been paid in full, and all fees required to be paid to the Lenders on
or before the Closing Date shall have been paid in full.
 
(i) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
 
(j) the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
 
(k) No material changes in governmental regulations or policies affecting the
Borrower or any Credit Party shall have occurred prior to the Closing Date.
 
(l) There shall not have occurred any disruption or material adverse change in
the United States financial or capital markets in general that has had, in the
reasonable opinion of the Administrative Agent, a material adverse effect on the
market for loan syndications or adversely affecting the syndication of the
Loans.
 
(m) After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $40,000,000.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to all Credit Extensions»
 
.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Revolving Credit Loan Notice requesting only a conversion of
Revolving Credit Loans to the other Type, or a continuation of LIBO Rate Loans)
is subject to the following conditions precedent:
 
(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
(d) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred.
 
Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Borrower shall be deemed to be
a representation and warranty by the Borrower that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.  The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Lenders
otherwise direct the Administrative Agent to cease making Revolving Credit
Loans, the Lenders will fund their Applicable Percentage of all Loans and L/C
Advances and participate in all Swing Line Loans and Letters of Credit whenever
made or issued, which are requested by the Borrower and which, notwithstanding
the failure of the Borrower to comply with the provisions of this Article IV,
agreed to by the Administrative Agent, provided, however, the making of any such
Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, the Borrower represents and warrants to
the Administrative Agent and the other Credit Parties that:
 
5.01 Existence, Qualification and Power »
 
.  The Borrower and each Subsidiary thereof (a) is a corporation, limited
liability company, partnership or limited partnership, duly organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  Schedule 5.01 annexed hereto
sets forth, as of the Closing Date, the Borrower’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.
 
5.02 Authorization; No Contravention»
 
.  The execution, delivery and performance by the Borrower of each Loan Document
to which such Person is or is to be a party, has been duly authorized by all
necessary corporate or other organizational action, and does not and will not
(a) contravene the terms of any of such Person's Organization Documents; (b)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (i) any
Material Contract or any Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) result in or require the creation of any Lien upon any asset of the Borrower
(other than Liens in favor of the Collateral Agent under the Security
Documents); or (d) violate any Law.
 
5.03 Governmental Authorization; Other Consents»
 
. No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
except for (a) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof) or (b) such as
have been obtained or made and are in full force and effect.
 
5.04 Binding Effect»
 
.  This Agreement has been, and each other Loan Document, when delivered, will
have been, duly executed and delivered by the Borrower.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
5.05 Financial Statements; No Material Adverse Effect.
 
(a) The unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated November 1, 2009, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Schedule 5.05
sets forth all Material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its Consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Material Indebtedness.
 
(b) Since February 1, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(c) To the best knowledge of the Borrower, no Internal Control Event exists or
has occurred since February 1, 2009 that has resulted in or could reasonably be
expected to result in a material misstatement, in any financial information
delivered or to be delivered to the Administrative Agent or the Lenders, of (i)
covenant compliance calculations provided hereunder or (ii) the assets,
liabilities, financial condition or results of operations of the Borrower and
its Subsidiaries on a Consolidated basis.
 
5.06 Litigation»
 
.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
 
5.07 No Default»
 
.  Neither the Borrower nor any Subsidiary is in default under or with respect
to, or party to, any Material Contract or any Material Indebtedness.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 
5.08 Ownership of Property; Liens.
 
(a) Each of the Borrower and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business.  Each of the
Borrower and each Subsidiary has good and marketable title to, valid leasehold
interests in, or valid licenses to use all personal property and assets material
to the ordinary conduct of its business.
 
(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Borrower, together with a
list of the holders of any mortgage or other Lien thereon as of the Closing
Date.  The Borrower and each of its Subsidiaries has good, marketable and
insurable fee simple title to the real property owned by the Borrower or such
Subsidiary, free and clear of all Liens, other than Permitted
Encumbrances.  Schedule 5.08(b)(2) sets forth the address (including street
address, county and state) of all Leases of the Borrower, together with a list
of the lessor and its contact information with respect to each such Lease as of
the Closing Date.  Each of such Leases is in full force and effect and the
Borrower is not in default of the terms thereof.
 
(c) Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of the Borrower and each of its Subsidiaries, showing as of
the date hereof the lienholder thereof, the principal amount of the obligations
secured thereby and the property or assets of the Borrower or such Subsidiary
subject thereto.  The property of the Borrower and each of its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 7.01, and Permitted
Encumbrances.
 
(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by the Borrower or any Subsidiary of the Borrower on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.
 
5.09 Environmental Compliance»
 
.  (a) Neither the Borrower nor any Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) To the best knowledge of the Borrower, none of the properties currently or
formerly owned or operated by the Borrower or any Subsidiary thereof is listed
or proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by the Borrower or any Subsidiary thereof or, to the best of
the knowledge of the Borrower, on any property formerly owned or operated by the
Borrower or Subsidiary thereof; there is no asbestos or asbestos-containing
material on any property currently owned or operated by the Borrower or
Subsidiary thereof; and Hazardous Materials have not been released, discharged
or disposed of on any property currently or formerly owned or operated by the
Borrower or any Subsidiary thereof.
 
(c) Neither the Borrower nor any Subsidiary thereof is undertaking, and neither
the Borrower nor any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by the Borrower or
any Subsidiary thereof have been disposed of in a manner not reasonably expected
to result in material liability to the Borrower or any Subsidiary thereof.
 
5.10 Insurance»
 
.  The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.  Schedule
5.10 sets forth a description of all insurance maintained by or on behalf of the
Borrower as of the Closing Date. Each insurance policy listed on Schedule 5.10
is in full force and effect and all premiums in respect thereof that are due and
payable have been paid.
 
5.11 Taxes»
 
.  The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such
obligation.  There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary thereof is a party to any tax sharing agreement.
 
5.12 ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.  No Lien imposed under the Code or ERISA exists or is likely to arise on
account of any Plan.
 
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c) (i)           No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.
 
5.13 Subsidiaries; Equity Interests»
 
.  The Borrower has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary.  All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Borrower (or a Subsidiary of the Borrower) in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except for those
created under the Security Documents.  Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary.  The Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part(b) of Schedule 5.13.  All
of the outstanding Equity Interests in the Borrower have been validly issued,
and are fully paid and non-assessable and are owned in the amounts specified on
Part (c) of Schedule 5.13 free and clear of all Liens except for those created
under the Security Documents.  The copies of the Organization Documents of the
Borrower and each amendment thereto provided pursuant to Section 4.01 are true
and correct copies of each such document, each of which is valid and in full
force and effect.
 
5.14 Margin Regulations; Investment Company Act.
 
(a) The Borrower is not engaged nor will be engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
5.15 Disclosure»
 
.  The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
5.16 Compliance with Laws»
 
.  Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
5.17 Intellectual Property; Licenses, Etc.»
 
  The Borrower and its Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.18 Labor Matters»
 
.  There are no strikes, lockouts, slowdowns or other material labor disputes
against the Borrower or any Subsidiary thereof pending or, to the knowledge of
the Borrower, threatened. The hours worked by and payments made to employees of
the Borrower comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters. Neither the
Borrower nor any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law.  All
payments due from the Borrower and its Subsidiaries, or for which any claim may
be made against the Borrower, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of the Borrower. Except as set
forth on Schedule 5.18, neither the Borrower nor any Subsidiary is a party to or
bound by any collective bargaining agreement, management agreement, employment
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. There are no
representation proceedings pending or, to the Borrower’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of the Borrower or any Subsidiary has made a pending
demand for recognition. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of the Borrower or any of its Subsidiaries. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of its Subsidiaries
is bound.
 
5.19 Security Documents»
 
.  The Security Documents create in favor of the Collateral Agent a legal, valid
and enforceable security interest in the Collateral, and the Security Documents
constitute, or will upon the filing of financing statements and/or the obtaining
of “control”, in each case with respect to the relevant Collateral as required
under the applicable UCC, the creation of a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Borrower
thereunder in such Collateral, in each case prior and superior in right to any
other Person, except for Permitted Encumbrances having priority under applicable
Law.
 
5.20 Solvency»
 
.  After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension the Borrower is Solvent.
No transfer of property has been or will be made by the Borrower and no
obligation has been or will be incurred by the Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of the
Borrower.
 
5.21 Deposit Accounts; Credit Card Arrangements.
 
(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Borrower as of the Closing Date, which Schedule includes, with respect to each
DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a telephone number for such depository,
and (iv) the identification of each Blocked Account Bank.
 
(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which the Borrower is a party with respect to the
processing and/or payment to the Borrower of the proceeds of any credit card
charges and debit card charges for sales made by the Borrower.
 
5.22 Brokers.  »
 
No broker or finder brought about the obtaining, making or closing of the Loans
or transactions contemplated by the Loan Documents, and no Loan  Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.
 
5.23 Customer and Trade Relations.   »
 
There exists no actual or, to the knowledge of the Borrower, threatened,
termination or cancellation of, or any material adverse modification or change
in the business relationship of the Borrower with any supplier material to its
operations.
 
5.24 Material Contracts.   »
 
Schedule 5.24 sets forth all Material Contracts to which the Borrower is a party
or is bound as of the Closing Date.  The Borrower has delivered true, correct
and complete copies of such Material Contracts to the Administrative Agent on or
before the date hereof.  The Borrower is not in breach or in default in any
material respect of or under any Material Contract and has not received any
notice of the intention of any other party thereto to terminate any Material
Contract.
 
5.25 Casualty.   »
 
Neither the businesses nor the properties of the Borrower or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause
each Subsidiary to:
 
6.01 Financial Statements»
 
.  Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:
 
(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrower, a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and unqualified opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an opinion of
such Registered Public Accounting Firm independently assessing the Borrower’s
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Administrative Agent does not reasonably object;
 
(b) as soon as available, but in any event within (x) 60 days after the end of
the Fiscal Months of January, February, March, April, July and October of each
Fiscal Year of the Borrower, and (y) 30 days after the end of each other Fiscal
Month of each Fiscal Year of the Borrower, a Consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Month, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Month and for the portion of the Borrower’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections delivered pursuant to
Section 6.01(c) hereof, (B) the corresponding Fiscal Month of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, Shareholders’
Equity and cash flows of the Borrower and its Subsidiaries as of the end of such
Fiscal Month in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
 
(c) as soon as available, but in any event within sixty (60) days after the end
of each Fiscal Year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a monthly basis for the immediately following
Fiscal Year (including the fiscal year in which the Maturity Date occurs).
 
6.02 Certificates; Other Information»
 
.  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary for their certification of such financial statements, such Registered
Public Accounting Firm has not obtained any knowledge of the existence of any
Default or, if any such Default shall exist, stating the nature and status of
such event;
 
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), a copy of management’s discussion and analysis with respect to
such financial statements;
 
(c) within thirty (30) days after the end of each Fiscal Month, and each date
that the Borrower make a request for a Credit Extension hereunder, by 1 p.m. on
such date, a certificate in the form of Exhibit G (a “Borrowing Base
Certificate”) showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Month, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Borrower; provided that at any time that a Reporting Activation Event has
occurred and is continuing, such Borrowing Base Certificate shall be delivered
on Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Sunday;
 
(d) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by its Registered Public
Accounting Firm in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;
 
(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
 
(f) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;
 
(g) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(h) as soon as available, but in any event within 45 days after the end of each
fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for the Borrower and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
 
(i) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of the Borrower or any Subsidiary thereof
or any other matter which, if adversely determined, could reasonably expected to
have a Material Adverse Effect; and
 
(j) promptly, such additional information regarding the business affairs,
financial condition or operations of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a), (b), or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their securities) (each,
a “Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
 
6.03 Notices»
 
.  Promptly notify the Administrative Agent:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract or with respect to Material Indebtedness of
the Borrower or any Subsidiary thereof; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
thereof and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary thereof, including pursuant to any applicable Environmental Laws;
 
(c) of the occurrence of any ERISA Event;
 
(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary thereof;
 
(e) of any change in the Borrower’s senior executive officers;
 
(f) of the discharge by the Borrower of its present Registered Public Accounting
Firm or any withdrawal or resignation by such Registered Public Accounting Firm;
 
(g) of any collective bargaining agreement or other labor contract to which the
Borrower becomes a party, or the application for the certification of a
collective bargaining agent;
 
(h) of the filing of any Lien for unpaid Taxes against the Borrower;
 
(i) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and
 
(j) of any failure by the Borrower to pay rent at (i) five percent (5%) or more
of the Borrower’s locations or (ii) any of the Borrower’s locations if such
failure continues for more than ten (10) days following the day on which such
rent first came due and such failure would be reasonably likely to result in a
Material Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04 Payment of Obligations.  »
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, (b) all lawful claims
(including, without limitation, claims of landlords, warehousemen, customs
brokers, and carriers) which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, (d)
no Lien has been filed with respect thereto and (e) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.  Nothing contained herein shall be deemed to limit the rights of
the Agents with respect to determining Reserves pursuant to this Agreement.
 
6.05 Preservation of Existence, Etc.
 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Borrower.
 
6.06 Maintenance of Properties»
 
.  (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except in each case where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
6.07 Maintenance of Insurance»
 
.  Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Administrative Agent not Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Administrative Agent.
 
(a) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Borrower under the policies directly to the Collateral Agent, (ii) a provision
to the effect that none of the Borrower, Credit Parties or any other Person
shall be a co-insurer and (iii) such other provisions as the Collateral Agent
may reasonably require from time to time to protect the interests of the Credit
Parties. Commercial general liability policies shall be endorsed to name the
Collateral Agent as an additional insured. Business interruption policies shall
name the Collateral Agent as a loss payee and shall be endorsed or amended to
include (i) a provision that, from and after the Closing Date, the insurer shall
pay all proceeds otherwise payable to the Borrower under the policies directly
to the Collateral Agent, (ii) a provision to the effect that none of the
Borrower, the Administrative Agent, the Collateral Agent or any other party
shall be a co-insurer and (iii) such other provisions as the Collateral Agent
may reasonably require from time to time to protect the interests of the Credit
Parties. Each such policy referred to in this Section 6.07(b) shall also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than thirty (30) days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Collateral Agent. The Borrower shall deliver to
the Collateral Agent, prior to the cancellation, modification or non-renewal of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Collateral
Agent, including an insurance binder) together with evidence satisfactory to the
Collateral Agent of payment of the premium therefor.
 
(b) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07.  The Borrower shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees.  If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower hereby agrees, to the extent
permitted by law, to waive its right of recovery, if any, against the Credit
Parties and their agents and employees.  The designation of any form, type or
amount of insurance coverage by the any Credit Party under this Section 6.07
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Borrower or the protection of its properties.
 
(c) Permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Borrower and to
inspect books and records related thereto and any properties covered thereby.
The Borrower shall pay the reasonable fees and expenses of any representatives
retained by the Collateral Agent to conduct any such inspection.
 
6.08 Compliance with Laws»
 
.  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been set aside and maintained by the Borrower in accordance with
GAAP; (b) such contest effectively suspends enforcement of the contested Laws,
and (c) the failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect.
 
6.09 Books and Records; Accountants.
 
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
 
(b) at all times retain a Registered Public Accounting Firm which is are
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Borrower’s financial
performance, financial condition, operating results, controls, and such other
matters, within the scope of the retention of such Registered Public Accounting
Firm, as may be raised by the Administrative Agent.
 
6.10 Inspection Rights.
 
(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and
without advance notice.
 
(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, evaluations of (i) the Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves.  Subject to the
limitations set forth below, the Borrower shall pay the fees and expenses of the
Administrative Agent or such professionals with respect to such evaluations,
appraisals and assessments.  The Borrower acknowledges that the Administrative
Agent may, in its discretion, undertake up to two (2) inventory appraisal and
two (2) commercial finance examination each Fiscal Year at the Borrower’s
expense; provided that, if Excess Availability at any time is less than twenty
percent (20%) of the lesser of (x) the Borrowing Base, or (y) Aggregate
Commitments the Borrower shall pay for one (1) additional appraisal and one (1)
additional commercial finance examination each Fiscal Year undertaken by the
Administrative Agent or such professionals pursuant to this Section
6.10.  Notwithstanding the foregoing, the Administrative Agent may cause
additional appraisals and commercial finance examinations to be undertaken (i)
as it in its discretion deems necessary or appropriate, at its own expense or,
(ii) if required by applicable Law or if a Default shall have occurred and be
continuing, at the expense of the Borrower.
 
6.11 Use of Proceeds.  »
 
Use the proceeds of the Credit Extensions (a) to finance the acquisition of
working capital assets of the Borrower, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (b) to finance
Capital Expenditures of the Borrower, and (c) for general corporate purposes of
the Borrower, in each case to the extent expressly permitted under applicable
Law and the Loan Document.
 
6.12 Additional Loan Parties.
 
Notify the Administrative Agent at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within fifteen (15) days),
cause any such Person (a) which is not a CFC, to (i) become a Borrower or a
Guarantor hereunder, as determined by the Administrative Agent in its
discretion, by executing and delivering to the Administrative Agent a Joinder to
this Agreement or a Guarantee or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a Lien to the Collateral
Agent on such Person’s assets to secure the Obligations, and (iii deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person are owned by or on behalf of the
Borrower, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC, the Equity Interests of
such Subsidiary to be pledged may be limited to 65% of the outstanding Equity
Interests of such Subsidiary and such time period may be extended based on local
law or practice), in each case in form, content and scope reasonably
satisfactory to the Administrative Agent.  In no event shall compliance with
this Section 6.12 waive or be deemed a waiver or Consent to any transaction
giving rise to the need to comply with this Section 6.12 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or permit the inclusion of any acquired assets in the computation of
the Borrowing Base.
 
6.13 Cash Management.
 
(a) On or prior to the Closing Date:
 
(i) deliver to the Administrative Agent copies of notifications (each, a “DDA
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of the Borrower and delivered to each depository
institution listed on Schedule 5.21(a);
 
(ii) deliver to the Administrative Agent copies of notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as Exhibit
I which have been executed on behalf of the Borrower and delivered to the
Borrower’s credit card clearinghouses and processors listed on Schedule 5.21(b);
and
 
(iii) enter into a blocked account agreement (each, a “Blocked Account
Agreement”) satisfactory in form and substance to the Agents with each Blocked
Account Bank (collectively, the “Blocked Accounts”).
 
(b) Each DDA Notification and Credit Card Notification shall require the ACH or
wire transfer no less frequently than daily (and whether or not there are then
any outstanding Obligations) to a Blocked Account of all amounts on deposit in
each such DDA (net of any minimum balance, not to exceed $2,500.00, as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from credit card processors.
 
(c) Each Blocked Account Agreement shall require after the occurrence and during
the continuance of a Cash Dominion Event the ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Collateral Agent at
Bank of America (the “Concentration Account”), of all cash receipts and
collections, including, without limitation, the following:
 
(i) all available cash receipts from the sale of Inventory and other assets;
 
(ii) all proceeds of collections of Accounts;
 
(iii) all Net Proceeds, and all other cash payments received by the Borrower
from any Person or from any source or on account of any sale or other
transaction or event;
 
(iv) the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);
 
(v) the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank); and
 
(vi) the proceeds of all credit card charges.
 
(d) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent.  The Borrower hereby acknowledges and agrees
that (i) the Borrower has no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied as provided in this Agreement.  In
the event that, notwithstanding the provisions of this Section 6.13, the
Borrower receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by the
Borrower for the Administrative Agent, shall not be commingled with any of the
Borrower’s other funds or deposited in any account of the Borrower and shall,
not later than the Business Day after receipt thereof, be deposited into the
Concentration Account or dealt with in such other fashion as the Borrower may be
instructed by the Administrative Agent.
 
(e) Upon the request of the Administrative Agent, the Borrower shall cause bank
statements and/or other reports to be delivered to the Administrative Agent not
less often than monthly, accurately setting forth all amounts deposited in each
Blocked Account to ensure the proper transfer of funds as set forth above.
 
6.14 Information Regarding the Collateral.
 
(a) Furnish to the Administrative Agent at least thirty (30) days prior written
notice of any change in: (i) the Borrower’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of the Borrower’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) the Borrower’s organizational structure or jurisdiction of
incorporation or formation; or (iv) the Borrower’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.
 
(b)  Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Borrower shall advise the Administrative Agent in writing
of such revisions or updates as may be necessary or appropriate to update or
correct the same.  From time to time as may be reasonably requested by the
Administrative Agent, the Borrower shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
arising after the Closing Date that, if existing or occurring on the Closing
Date, would have been required to be set forth or described in such Schedule or
as an exception to such representation or that is necessary to correct any
information in such Schedule or representation which has been rendered
inaccurate thereby (and, in the case of any supplements to any Schedule, such
Schedule shall be appropriately marked to show the changes made
therein).  Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Borrower to undertake any actions otherwise prohibited hereunder or
fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.
 
6.15 Physical Inventories.
 
(a) Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Borrower, in each twelve (12) month period conducted by such
inventory takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Collateral Agent.
The Collateral Agent, at the expense of the Borrower, may participate in and/or
observe each scheduled physical count of Inventory which is undertaken on behalf
of the Borrower.   The Borrower, within 30 days following the completion of such
inventory, shall provide the Collateral Agent with a summary reconciliation of
the results of such inventory (as well as of any other physical inventory
undertaken by the Borrower) and shall post such results to the Borrower’s stock
ledger and general ledger, as applicable.
 
(b) The Collateral Agent, in its discretion, if any Default exists, may cause
additional such inventories to be taken as the Collateral Agent determines
(each, at the expense of the Borrower).
 
6.16 Environmental Laws.
 
(a) Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Borrower with respect to such
circumstances in accordance with GAAP.
 
6.17 Further Assurances.
 
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the
Borrower. The Borrower also agrees to provide to the Agents, from time to time
upon request, evidence satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
 
(b) If any material assets are acquired by the Borrower after the Closing Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof),
notify the Agents thereof, and the Borrower will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or shall be requested by any Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section 6.17, all at the
expense of the Borrower. In no event shall compliance with this Section 6.17(b)
waive or be deemed a waiver or Consent to any transaction giving rise to the
need to comply with this Section 6.17(b) if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute
Consent to the inclusion of any acquired assets in the computation of the
Borrowing Base.
 
(c) Upon the request of the Collateral Agent, cause each of its customs brokers
to deliver an agreement (including, without limitation, a Customs Broker
Agreement) to the Collateral Agent covering such matters and in such form as the
Collateral Agent may reasonably require.
 
6.18 Compliance with Terms of Leaseholds. »
 
  Except as otherwise expressly permitted hereunder, make all payments and
otherwise perform all obligations in respect of all Leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such Leases in
full force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
 
6.19 Material Contracts. »
 
.  Perform and observe all the terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time requested by
the Administrative Agent and, upon request of the Administrative Agent, make to
each other party to each such Material Contract such demands and requests for
information and reports or for action as the Borrower or any of its Subsidiaries
is entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE VII.
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:
 
7.01 Liens»
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired or sign or file or
suffer to exist under the UCC or any similar Law or statute of any jurisdiction
a financing statement that names the Borrower or any Subsidiary thereof as
debtor; sign or suffer to exist any security agreement authorizing any Person
thereunder to file such financing statement; sell any of its property or assets
subject to an understanding or agreement (contingent or otherwise) to repurchase
such property or assets with recourse to it or any of its Subsidiaries; or
assign or otherwise transfer any accounts or other rights to receive income,
other than, as to all of the above, Permitted Encumbrances.
 
7.02 Investments»
 
Make any Investments, except Permitted Investments.
 
7.03 Indebtedness.
 
(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
or
 
(b) Make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, prepayment,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any Indebtedness, except (i) mandatory payments as and when due in respect of
any Permitted Indebtedness, and refinancings of such Indebtedness permitted
hereunder, and (ii) payments on account of the Obligations.
 
7.04 Fundamental Changes»
 
Merge, dissolve, liquidate, consolidate with or into another Person, (or agree
to do any of the foregoing), except that, so long as the Availability Conditions
have been satisfied after giving effect to any action described below:
 
(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and
 
(b) in connection with a Permitted Acquisition, any Subsidiary of the Borrower
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of the Borrower
and (ii) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving Person.
 
7.05 Dispositions.  »
 
Make any Disposition or enter into any agreement to make any Disposition, except
Permitted Dispositions.
 
7.06 Restricted Payments.  »
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing prior to or immediately after
giving effect  to any action described below or would result therefrom:
 
(a) each Subsidiary of the Borrower may make Restricted Payments to the
Borrower;
 
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(c) if the Payment Conditions are satisfied, the Borrower and each Subsidiary
may purchase, redeem or otherwise acquire Equity Interests issued by it
(provided that, for purposes of this clause (c), the percentage set forth in the
definition of Pro Forma Availability Condition shall be deemed to be twenty five
(25%) percent);
 
(d) if the Payment Conditions are satisfied, the Borrower may declare or pay
cash dividends to its stockholders (provided that, for purposes of this clause
(c), the percentage set forth in the definition of Pro Forma Availability
Condition shall be deemed to be twenty five (25%) percent);
 
(e) at any time after January 31, 2012, if the Outstanding Amount of the Loans
is $0 and is projected by the Borrower on a pro forma basis for each month
during the immediately succeeding twelve months to be $0, the Borrower may
declare and pay cash dividends to its stockholders from its cash on hand in an
annual aggregate amount not to exceed $6,000,000;
 
(f) the Borrower may issue and sell Equity Interests provided that (i) (A) with
respect to any Equity Interests, all dividends in respect of which are to be
paid (and all other payments in respect of which are to be made) shall be in
additional shares of such Equity Interests, in lieu of cash (other than as
permitted in clause (d) above), (B) such Equity Interests shall not be subject
to redemption other than redemption at the option of the Borrower issuing such
Equity Interests, and (C) all payments in respect of such Equity Interests are
expressly subordinated to the Obligations, and (ii) the Borrower shall not issue
any additional Equity Interests in a Subsidiary.
 
7.07 Prepayments of Indebtedness.»
 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, or make any payment in
violation of any subordination terms of any Subordinated Indebtedness, except
(a) as long as no Event of Default then exists, regularly scheduled or mandatory
repayments or redemptions of Permitted Indebtedness, (b) so long as the Payment
Conditions have been met, prepayments of Permitted Indebtedness (but excluding
on account of any Subordinated Indebtedness), and (c) refinancings and
refundings of such Indebtedness in compliance with the definition of Permitted
Indebtedness.
 
7.08 Change in Nature of Business. »
 
Engage in any line of business substantially different from the business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.
 
7.09 Transactions with Affiliates»
 
Enter into, renew, extend or be a party to any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to a transaction between or among the Borrower.
 
7.10 Burdensome Agreements»
 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments or other distributions to the Borrower or
to otherwise transfer property to the Borrower, (ii) of any Subsidiary to
Guarantee the Obligations, (iii) of any Subsidiary to make or repay loans to the
Borrower, or (iv) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person in favor of the Collateral
Agent; provided, however, that this clause (iv) shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.03 solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
7.11 Use of Proceeds»
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose.
 
7.12 Amendment of Material Documents. »
 
Amend, modify or waive any of the Borrower’s rights under (a) its Organization
Documents or (b) any Material Contract or Material Indebtedness (other than on
account of any refinancing thereof otherwise permitted hereunder), in each case
to the extent that such amendment, modification or waiver would be reasonably
likely to have a Material Adverse Effect.
 
7.13 Corporate Name; Fiscal Year.
 
(a) Change the Fiscal Year of the Borrower, or the accounting policies or
reporting practices of the Borrower, except as required  by GAAP.
 
(b) Change its name as it appears in official filings in the state of its
incorporation or other organization (b) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case without at least thirty (30) days prior written notice to the
Collateral Agent and after the Collateral Agent’s written acknowledgment, which
acknowledgment shall not be unreasonably withheld or delayed, that any
reasonable action requested by the Collateral Agent in connection therewith,
including to continue the perfection of any Liens in favor of the Collateral
Agent, in any Collateral, has been completed or taken, and provided that any
such new location shall be in the continental United States.
 
7.14 Deposit Accounts; Credit Card Processors.   »
 
Not open new DDAs or Blocked Accounts unless the Borrower shall have delivered
to the Collateral Agent appropriate DDA Notifications or Blocked Account
Agreements consistent with the provisions of Section 6.13 and otherwise
satisfactory to the Collateral Agent.  The Borrower shall not maintain any bank
accounts or enter into any agreements with credit card processors other than the
ones expressly contemplated herein or in Section 6.13 hereof.
 
7.15 Excess Availability.   »
 
Permit Excess Availability at any time to be less than the greater of (a)
$10,000,000 or (b) 10% of the lesser of the (x) Borrowing Base or (y) the
Aggregate Commitments.
 
7.16 Store Openings or Closings.  »
 
Commit to, or open or close any Store or any other location where the Borrower
maintains or store any Collateral without the Lenders’ prior written consent,
which shall not be unreasonably withheld, provided, that, (i) the Borrower may
conduct Store openings and closings in the aggregate amount of thirty (30)
Stores in any Fiscal Year, and (ii) if the Availability Conditions have been
satisfied, without the Lenders’ prior consent, the Borrower may open or close up
to fifteen (15) additional Stores during any Fiscal Year, provided, that in no
event shall the Borrower open or close a total of fifty (50) Stores during any
Fiscal Year.
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default»
 
.  Any of the following shall constitute an Event of Default:
 
(a) Non-Payment.  The Borrower or any other Person who becomes party hereto as a
Borrower or Guarantor fails to pay when and as required to be paid herein, (i)
any amount of principal of any Loan or any L/C Obligation, or deposit any funds
as Cash Collateral in respect of L/C Obligations, or (ii) any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) any other
amount payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower or any other Person who becomes party
hereto as a Borrower or Guarantor fails to perform or observe any term, covenant
or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.10,
6.11, 6.12, 6.13 or 6.14 or Article VII; or
 
(c) Other Defaults.  The Borrower or any other Person who becomes party hereto
as a Borrower or Guarantor fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
10 days; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Person who becomes party hereto as a Borrower or Guarantor herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith (including, without limitation, any Borrowing Base Certificate) shall
be incorrect or misleading in any material respect when made or deemed made; or
 
(e) Cross-Default.  (i) The Borrower or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $500,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $500,000; or
 
(f) Insolvency Proceedings, Etc.  The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for 60 calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person; or
 
(h) Judgments.  There is entered against the Borrower or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $500,000 (to the extent
not covered by independent third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000, or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $500,000; or
 
(j) Invalidity of Loan Documents.  (i)  Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) any Lien purported to be created under any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Cessation of Business.  Except as otherwise expressly permitted hereunder,
the Borrower shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or Store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or
 
(m) Loss of Collateral.  There occurs any uninsured loss to any material portion
of the Collateral; or
 
(n) Breach of Contractual Obligation.  The Borrower or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Contract or fails to observe or perform any other agreement or condition
relating to any such Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or
 
(o) Indictment.  The indictment or institution of any legal process or
proceeding against, the Borrower or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony;
 
(p) Guaranty.  The termination or attempted termination of any Guarantee of the
Obligations hereunder;
 
(q) Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) the Borrower shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or (C)
that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
the Borrower, shall be subject to any of the Subordination Provisions.
 
8.02 Remedies Upon Event of Default»
 
.  If any Event of Default occurs and is continuing, the Administrative Agent
may, or, at the request of the Required Lenders shall, take any or all of the
following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations; and
 
(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, may (and at the direction of the Required Lenders, shall)
proceed to protect, enforce and exercise all rights and remedies of the Credit
Parties under this Agreement, any of the other Loan Documents or applicable Law,
including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Credit Parties;
 
provided, however, that upon the entry of an order for relief with respect to
the Borrower or any Subsidiary thereof under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
 
8.03 Application of Funds»
 
.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article III) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
 
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;
 
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
 
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans, L/C Borrowings and other
Obligations, and fees (including commitment fees and Letter of Credit Fees),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fifth payable to them;
 
Sixth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, to payment to the Swing Line Lender of that portion of
the Obligations constituting unpaid principal of the Swing Line Loans;
 
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Seventh held by them;
 
Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(g), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them;
 
Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
 
Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.
 
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.
 
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.
 
(b) Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
the L/C Issuer hereby irrevocably appoints Bank of America as Collateral Agent
and authorizes the Collateral Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by the Borrower to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Collateral Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 10.04(c)), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents, as
if set forth in full herein with respect thereto.
 
9.02 Rights as a Lender»
 
.  The Persons serving as the Agents hereunder shall have the same rights and
powers in their capacity as a Lender as any other Lender and may exercise the
same as though they were not the Administrative Agent or the Collateral Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent or the Collateral Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent or
the Collateral Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03 Exculpatory Provisions»
 
.  The Agents shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents.  Without limiting the
generality of the foregoing, the Agents:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.  The Agents shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Borrower, a Lender or the L/C Issuer.
 
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.
 
9.04 Reliance by Agents. »
 
.  Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including, but not limited to, any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
9.05 Delegation of Duties»
 
.  Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agents and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as such Agent.
 
9.06 Resignation of Agents»
 
.  Either Agent may at any time give written notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent or the Collateral Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
or Collateral Agent hereunder.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders»
 
.  Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or
thereunder.  Except as provided in Section 9.12, the Agents shall not have any
duty or responsibility to provide any Credit Party with any other credit or
other information concerning the affairs, financial condition or business of the
Borrower that may come into the possession of the Agents.
 
9.08 No Other Duties, Etc.»
 
  Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or Documentation Agent nor any other Person listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent, a Lender or the L/C Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim»
 
.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.04(i), 2.04(j), 2.10 and 10.04) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.10 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Collateral and Guaranty Matters»
 
.  The Credit Parties irrevocably authorize the Agents, at their option and in
their discretion,
 
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders in accordance with Section 10.01;
 
(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and
 
(c) to release any Guarantor from its obligations under any Guarantee of the
Obligations hereunder if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
 
Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under any Guarantee of the Obligations hereunder pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the Agents will,
at the Borrower’s expense, execute and deliver to the Borrower such documents as
the Borrower may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under any Guarantee of the Obligations hereunder,
in each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
9.11 Notice of Transfer»
 
.  The Agents may deem and treat a Lender party to this Agreement as the owner
of such Lender’s portion of the Obligations for all purposes, unless and until,
and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.
 
9.12 Reports and Financial Statements»
 
.  By signing this Agreement, each Lender:
 
(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;
 
(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Borrower hereunder and all commercial finance
examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);
 
(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
 
(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Borrower and
will rely significantly upon the Borrower’s books and records, as well as on
representations of the Borrower’s personnel;
 
(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and
 
(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
 
9.13 Agency for Perfection.»
 
.  Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States can be perfected only by possession.  Should any Lender (other
than the Agents) obtain possession of any such Collateral, such Lender shall
notify the Agents thereof, and, promptly upon the Collateral Agent's request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent's instructions.
 
9.14 Indemnification of Agents »
 
.  The Lenders agree to indemnify the Agents (to the extent not reimbursed by
the Borrower and without limiting the obligations of the Borrower hereunder),
ratably according to their respective pro rata shares, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against any Agent in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted to be taken by any Agent in connection therewith;
provided, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
 
9.15 Relation among Lenders. »
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agents) authorized to act for, any other Lender.
 
ARTICLE X.
 
MISCELLANEOUS
 
10.01 Amendments, Etc.»
 
  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no Consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Administrative Agent, with the Consent
of the Required Lenders, and the Borrower, and acknowledged by the
Administrative Agent, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
 
(a) extend or, increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written Consent of such Lender;
 
(b) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the other
Loan Documents without the written Consent of each Lender entitled to such
payment, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender;
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
 
(d) change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;
 
(e) except for Permitted Dispositions, release more than a de minimus portion of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;
 
(f) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrower would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves;
 
(g) except as expressly permitted herein or in any other Loan Document,
subordinate the Liens granted hereunder or under the other Loan Documents, to
any other Lien on more than a de minimus portion of the Collateral, without the
written Consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender or Deteriorating Lender
shall have any right to approve or disapprove any amendment, waiver or Consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender.
 
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
 
10.02 Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Agents, the L/C Issuer or the Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Agents, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Agents, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(e) Reliance by Agents, L/C Issuer and Lenders.  The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Credit Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Agents, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Agents may be recorded by the
Agents, and each of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies»
 
.  No failure by any Credit Party to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay all Credit Party Expenses.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the Agents
(and any sub-agent thereof), each other Credit Party, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agents (and
any sub-agents thereof) and their Related Parties only, the administration of
this Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to, a Blocked Account Bank or other Person
which has entered into a control agreement with any Credit Party hereunder, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of the
Borrower’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it, each Lender severally agrees to pay to the Agents (or
any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
any Agent and the L/C Issuer, the assignment of any Revolving Credit Commitment
or Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
10.05 Payments Set Aside»
 
.  To the extent that any payment by or on behalf of the Borrower is made to any
Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Agents upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Agents, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or under any
other Loan Document without the prior written Consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.06(b), (ii) by way of participation in
accordance with the provisions of subsection Section 10.06(d), or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Revolving Credit Loans outstanding thereunder) or, if the Revolving
Credit Commitment is not then in effect, the principal outstanding balance of
the Revolving Credit Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
 
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Revolving Credit Commitment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section
10.06(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.04(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality»
 
. Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary thereof, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
 
10.08 Right of Setoff»
 
.  If an Event of Default shall have occurred and be continuing or if any Lender
shall have been served with a trustee process or similar attachment relating to
property of the Borrower, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent or the
Required Lenders, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, irrespective of whether or
not such Lender or the L/C Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
10.09 Interest Rate Limitation»
 
. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10 Counterparts; Integration; Effectiveness»
 
.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
10.11 Survival»
 
.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Credit Parties, regardless of any investigation made by any Credit Party
or on their behalf and notwithstanding that any Credit Party may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.  Further, the provisions of Sections 3.01, 3.04, 3.05 and
10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Revolving Credit Commitments or the termination of
this Agreement or any provision hereof.  In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to the Other Liabilities.
 
10.12 Severability»
 
.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.13 Replacement of Lenders»
 
.  If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE DISTRICT OF MASSACHUSETTS, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  THE BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e) ACTIONS COMMENCED BY LOAN PARIES. THE BORROWER AGREES THAT ANY ACTION
COMMENCED BY THE BORROWER ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY
OR ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN
ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
WITH RESPECT TO ANY SUCH ACTION.
 
10.15 Waiver of Jury Trial»
 
.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility. »
 
  In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower, on the one hand, and the Credit Parties, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Credit Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Credit Parties has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the Credit
Parties have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Credit Parties with respect to any
breach or alleged breach of agency or fiduciary duty.
 
10.17 USA PATRIOT Act Notice»
 
.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower is
in compliance, in all material respects, with the Patriot Act.  No part of the
proceeds of the Loans will be used by the Borrower, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
10.18 Time of the Essence»
 
.  Time is of the essence of the Loan Documents.
 
10.19 Press Releases »
 
.  Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under Applicable Law and then, in any event,
such Credit Party or Affiliate will consult with Administrative Agent before
issuing such press release or other public disclosure.  The Borrower consents to
the publication by Administrative Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using the
Borrower’s name, product photographs, logo or trademark.  Administrative Agent
or such Lender shall provide a draft reasonably in advance of any advertising
material to the Borrower for review and comment prior to the publication
thereof.  Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
 
10.20 Additional Waivers.
 
(a) The obligations of the Borrower shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Revolving Credit Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of the Borrower hereunder shall not be discharged or impaired or
otherwise affected by the failure of any Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of the Borrower
or that would otherwise operate as a discharge of the Borrower as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Revolving Credit Commitments).
 
(b) To the fullest extent permitted by Applicable Law, the Borrower waives any
defense based on or arising out of the unenforceability of the Obligations or
any part thereof from any cause, other than the indefeasible payment in full in
cash of all the Obligations and the termination of the Revolving Credit
Commitments. The Collateral Agent and the other Credit Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, or exercise
any other right or remedy available to them, without affecting or impairing in
any way the liability of the Borrower hereunder except to the extent that all
the Obligations have been indefeasibly paid in full in cash and the Revolving
Credit Commitments have been terminated.
 
10.21 No Strict Construction »
 
.  The parties hereto have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
10.22 Attachments »
 
.  The exhibits, schedules and annexes attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits and the provisions of this Agreement, the
provisions of this Agreement shall prevail.
 
10.23 Amendment and Restatement»
 
.  This Agreement shall amend and restate the Existing Credit Agreement in its
entirety, with the parties hereby agreeing that there is no novation of the
Existing Credit Agreement.  On the Closing Date, the rights and obligations of
the parties under the Existing Credit Agreement shall be subsumed within and be
governed by this Agreement; provided, however, that each of the “Revolving
Credit Loans”, including the “SwingLine Loans” (as such terms are defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Closing Date shall, for purposes of this Agreement, be included as Loans
hereunder and each of the “L/C’s” (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement on the Closing Date shall be
Letters of Credit hereunder.
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWER:
 
DUCKWALL-ALCO STORES, INC.
 
By:                                                      ______
 
Name: Donny R. Johnson
 
Title:  Executive Vice President and Chief Financial Officer
 


BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent
 
By:                                                      ______
Name: Roger G. Malouf
Title:  Vice President

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By:                                                      ______
 
Name: Roger G. Malouf
 
Title:  Vice President
 


WELLS FARGO RETAIL FINANCE, LLC, as Documentation Agent and as a Lender
 
By:                                                      ______
 
Name:  Title:
 
 
